Title: James Madison to Charles J. Ingersoll, 2 February 1831
From: Madison, James
To: Ingersoll, Charles Jared


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Feby. 2. 1831
                            
                        
                        
                        I have recd. your letter of Jany. 21 asking 
                        1. Is there any State power to make Banks?
                        2. Is the Federal power as it has been exercized, or as proposed to be exercised by President Jackson,
                            preferable?
                        The evil which produced the prohibitory clause in the Constitution of the U.S. was the practice of the States
                            in making Bills of credit, and in some instances appraized property, "a legal tender". If the notes of State Banks
                            therefore, whether chartered or unchartered be made a legal tender, they are prohibited: if not made a legal tender, they
                            do not fall within the prohibitory clause. The No. of the "Federalist". referred to was written with that view of the
                            subject; and this, with probably other cotemporary expositions, and the uninterrupted practice of the States in creating
                            & permiting Banks, without making their notes a legal tender, would seem to be a bar to the question, if it were
                            not inexpedient now to agitate it.
                        A virtual and incidental enforcement of the depreciated notes of State Banks, by their crowding out a sound
                            medium, tho’ a great evil, was not foreseen; and if it had been apprehended, it is questionable whether the Constitution
                            of the U.S. which had so many obstacles to encounter would have ventured to guard against it, by an additional obstacle. A
                            virtual, and it is hoped an adequate remedy, may hereafter be found in the refusal of State paper when debased, in any
                            of the Federal transactions, and in the controul of the Federal Bank, this being itself countrouled from suspending its
                            specie payments by the Public authority.
                        On the other question I readily decide against the project recommended by the President. Reasons more than
                            sufficient appear to have been presented to the Public in the Reviews and other comments which it has called forth. How
                            far a hint for it may have been taken from Mr. Jefferson I know not. The kindred ideas of the latter may be seen in his
                            Memoirs &c. Vol. 4. p. 196. 207. 526. and his view of the State Banks. Vol. 4. p. 199 & 220.
                        There are sundry Statutes of Virga. prohibiting the circulation of notes payable to bearer, whether issued by
                            individuals, or unchartered Banks.
                        These observations, little new or important as they may be, would have been more promptly furnished, but for
                            an indisposition in which your letter found me, and which has not yet entirely left me. I hope this will find you in good
                            health, and you have my best wishes for its continuance, and the addition of every other blessing.
                        
                        
                            
                                James Madison
                            
                        
                    